Citation Nr: 0333444	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  99-06 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) prior to December 
8, 1999.  

2.  Entitlement to an initial rating in excess of 50 percent 
for PTSD on and after December 8, 1999, and prior to August 
15, 2001.  

3.  Entitlement to an initial rating in excess of 70 percent 
for PTSD on and after August 15, 2001.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The appellant served on active duty from February 1979 to 
April 1989.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from adverse action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The Board remanded this case in April 2001.  At that time, 
the issue for appellate review was entitlement to an initial 
rating in excess of 30 percent for PTSD.  Since then, the RO 
in June 2002 has increased the rating to 50 percent disabling 
effective December 8, 1999, and to 70 percent disabling 
effective August 15, 2001.  The issue for appellate review 
identified by the Board in April 2001 is therefore 
trifurcated into the three issues on the title page of this 
decision.  

By a May 2002 letter, the RO informed the appellant that 
James W. Stanley, Jr., the attorney who had been representing 
her, was no longer authorized to represent claimants for 
benefits before VA.  The letter told her that she could 
continue her claim without representation, or that she could 
select another representative from a Veterans Service 
Organization, individual agent, or licensed Attorney-at-Law 
to represent her before VA.  To date, the appellant has not 
chosen another representative.  


FINDINGS OF FACT

1.  Prior to December 8, 2001, the evidence showed 
occupational and social impairment due to PTSD with reduced 
reliability and productivity due to panic attacks, 
disturbances of mood and motivation, and difficulty 
establishing and maintaining effective work and social 
relationships, and considerable impairment in her ability to 
establish and maintain effective or favorable relationships 
by reason of reduced reliability, flexibility, and efficiency 
levels, with Global Assessment of Functioning (GAF) scores of 
65, 60, 52, and 50.  

2.  On and after December 8, 1999, and prior to August 15, 
2001, the evidence showed occupational and social impairment 
due to PTSD with reduced reliability and productivity due to 
panic attacks, disturbances of mood and motivation, and 
difficulty establishing and maintaining effective work and 
social relationships, and considerable impairment in her 
ability to establish and maintain effective or favorable 
relationships by reason of reduced reliability, flexibility, 
and efficiency levels, with GAF scores of 60 and 51.  

3.  On and after August 15, 2001, the evidence showed 
occupational and social impairment due to PTSD and 
deficiencies in employment and family relations, with 
suicidal ideation, speech impairment, near continuous 
depression, and severe impairment in her ability to establish 
and maintain effective or favorable relationships and in her 
ability to obtain or retain employment, with GAF scores of 41 
and 42.  


CONCLUSIONS OF LAW

1.  Prior to December 8, 1999, the criteria for a 50 percent 
evaluation for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & 2002); 38 C.F.R. §§ 4.1, 4.2, 4.125 to 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.1, 4.2, 4.125 to 
4.130, Diagnostic Code 9411 (2003).  

2.  Prior to August 15, 2001, the criteria for an evaluation 
in excess of 50 percent for PTSD are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.125 to 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§§ 4.1, 4.2, 4.125 to 4.130, Diagnostic Code 9411 (2003).  

3.  On and after August 15, 2001, the criteria for an 
evaluation in excess of 70 percent for PTSD are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.125 to 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. §§ 4.1, 4.2, 4.125 to 4.130, Diagnostic Code 9411 
(2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claim involves a request for an increased evaluation and 
there is no particular application form required.  Thus, 
there is no issue as to provision of a form or instructions 
for applying for these benefits.  38 U.S.C.A. § 5102 (West 
2002); 38 C.F.R. § 3.159(b)(2) (2003). 

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  The RO sent the appellant a May 
1998 letter informing her of the grant of service connection 
for PTSD and of the rating assigned.  In a March 1999 
statement of the case and an August 2000 supplemental 
statement of the case, the RO told the appellant of the 
criteria for showing an increased evaluation and the evidence 
considered in evaluating the disability.  The Board remanded 
the case in August 2001, wherein it informed the appellant of 
the requirements of the VCAA and directed the RO to ask the 
appellant for information as to any sources of treatment 
concerning PTSD.  The RO issued an October 2001 letter to the 
appellant seeking this information.  After development of 
additional evidence, the RO issued a June 2002 supplemental 
statement of the case discussed the evidence reviewed and 
analysis employed in partially raising the disability rating.  
In a January 2003 letter, the RO informed the appellant of a 
former version of the rating criteria that must be applied in 
this case.  There is no indication that additional 
notification of the types of evidence needed to substantiate 
the claim, or of VA's or the appellant's responsibilities 
with respect to the evidence, is required.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  The Board, in its August 2001 
remand, directed the RO to ask the appellant to complete 
necessary releases for any medical professional or facility 
that had treated her for her disabilities, which the RO did 
by an October 2001 letter.  The RO subsequently obtained VA 
clinical records that, in conjunction with those already of 
record, document the appellant's PTSD treatment.  The Board 
also directed that the RO obtain records from the Social 
Security Administration based on the appellant's hearing 
testimony that she received benefits from that agency.  The 
RO requested records from SSA in October 2001, which 
responded in November 2001 that it was unable to locate the 
appellant SSA folder after an exhaustive and comprehensive 
search.  The appellant has not identified any other sources 
of treatment.  The Board concludes that VA has undertaken 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The RO afforded the appellant VA examinations in 
April 1998, April 1999, and February 2002.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g.,  Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

II.  Discussion

A.  Facts

The appellant filed a claim seeking service connection for 
PTSD based on a personal assault in October 1996.  The RO 
granted service connection in May 1998, with a 30 percent 
evaluation initially assigned.  The appellant appealed the 
rating issue and sought an evaluation greater than 30 
percent.  As discussed in the Introduction section, in June 
2002 the RO increased the rating to 50 percent disabling 
effective December 8, 1999, and to 70 percent disabling 
effective August 15, 2001.  The analysis of this claim, 
therefore, must consider whether greater evaluations are 
warranted for these periods.  

VA clinical records in March 1996 showed anxiety and 
depression, with crying spells and poor sleep.  She was 
alert, coherent, and complained of problems concentrating.  

VA clinical records in October and November 1996 indicated 
that the appellant had a labile mood, tearfulness, with 
dependency traits, and without suicidal or homicidal 
thoughts.  

VA clinical records in December 1996 and January 1997 showed 
chronic depression and anxiety and anger secondary to her 
medical discharge from the service.  She was emotionally 
labile and tearful, though could not specify the cause of her 
sadness.  About one time per week she remained in bed the 
entire day.  

VA clinical records in February and April 1997 indicated that 
she had been depressed, though was improved overall and her 
mood was more stable.  She was alert, oriented, with no 
suicidal ideation.  

VA clinical records in July 1997 showed a history of anxiety 
relieved by medication that was helpful with mood 
stabilization.  She reported no suicidal thoughts.  

VA clinical records in August and September 1997 showed the 
appellant to be emotionally labile and irritable and 
melodramatic.  She expressed much anger and frustration, but 
suicidal ideation.  She was involved in a vocational 
rehabilitation program for automated typing.  

VA examination in April 1998, which included review of the 
claims file, indicated that the appellant had mood swings and 
stated she was no longer able to work.  She reported she had 
nightmares once per month and had recurring thoughts about 
being assaulted and burned in the service.  She indicated she 
was startled by noises, avoided crowds, lived alone, was 
separated from her second husband, volunteered by running 
errands for neighbors, and visited with her only sister.  
Mental status examination revealed casual grooming, minimal 
eye contact, considerable anxiety, some depression, dysfluent 
speech, appropriate affect, logical and tight thought 
processes and associations, orientation to all spheres, 
adequate insight and judgment, and tearfulness.  The 
predominant moods were anxiety and depression.  There was no 
gross impairment of memory.  She reported some suicidal 
ideation, though she denied any suicidal intent or homicidal 
ideation.  The impression was chronic PTSD with a GAF score 
of 52.  

VA clinical records from January to May 1998 indicated that 
the appellant was anxious and had severe depression and PTSD, 
with notations made of tearfulness and melodramatic behavior.  
It was noted that she denied suicidal or homicidal ideation 
and that she worked at getting herself emotionally in 
control.  

VA clinical records in December 1998 indicated that the 
appellant had been reunited with her husband after six years 
apart and had continued involvement in her church.  It was 
noted that she was distraught about her relationship with her 
husband, specifically with many problems getting used to each 
other, rules of the house, etc., with their communication 
deteriorating.  She was alert, oriented, emotionally labile, 
and anxious, with no suicidal or homicidal ideation.  Her GAF 
score was 65.  

VA examination in April 1999 noted that the appellant 
reported some suicidal ideation and denied suicidal intent or 
homicidal ideation.  It was noted that the predominant moods 
were of anxiety and depression.  She was casually groomed, 
had little eye contact, was fully cooperative, and was 
tearful and anxious.  She had occasionally pressured speech, 
adequate insight, logical and tight thought processes and 
associations without loosening of associations or confusion, 
and no gross impairment of memory.  She was oriented to all 
spheres and had no complaints of hallucinations and no 
delusional material.  The psychiatric diagnosis was chronic 
PTSD with a GAF score of 50.  

VA clinical records in May 1999 showed that the appellant was 
engaged in therapy to address mental health issues, including 
the goals of reducing depression, anxiety, and irritability.  

VA clinical records in July 1999 indicated that the appellant 
was tearful and complained of overwhelming stress and 
irritability.  Several family issues were reported, including 
her mother's dementia and her sibling's lack of support.  She 
expressed anger and frustration toward a "new" husband, who 
she stated was not supportive enough.  She was alert and 
oriented, with an anxious and depressed mood, and denied 
suicidal or homicidal thoughts.  Insight and judgment were 
fair.  There was no evidence of psychosis.  Thoughts were 
logical and goal directed.  She appeared neatly dressed and 
groomed.  Her GAF score was 60.  

VA clinical records in August 1999 indicated that the 
appellant worked at a preschool, continued to be stressed 
about her mother's condition, and had no suicidal or 
homicidal thoughts.  

VA clinical records in September 1999 revealed the 
appellant's complaints of stress, depression, and anxiety.  
She worked at a preschool and was becoming frustrated and 
worried about her mother, who is becoming more demented.  She 
was alert, oriented, talked rapidly, histrionic, and coped 
poorly with stress.  There was no evidence of severe 
depression and no suicidal or homicidal thoughts.  Her GAF 
score was 65.  

VA clinical records dated December 8, 1999, showed that the 
appellant was very stressed.  It was noted that her mother, 
who had vascular dementia, lived with her and she felt 
overwhelmed by her mother's behavior and personality changes 
and felt unsupported by her siblings.  Also, her daughter had 
recently been diagnosed with HIV and she wanted to be with 
her.  She expressed much anger and frustration and sadness 
over these conflicting obligations.  She was alert, oriented, 
anxious, tearful, and talked rapidly and loudly.  She was 
sleeping, but felt tired much of the time.  There were no 
suicidal or homicidal thoughts.  Her thought processes were 
logical and goal directed, with fair insight and judgment.  
Her GAF score was 60.  

VA clinical records in March 2000 indicated that the 
appellant was taking care of her mother with dementia and an 
ill daughter, complaining of stress and an inability to know 
which was to turn.  

VA clinical records in June and August 2000 indicated that 
she was depressed and doing better overall, with stable mood, 
no suicidal or homicidal thoughts, good insight and judgment, 
a smiling affect, no crying spells, and good energy and 
motivation.  

VA clinical records in November and December 2000 indicated 
that she cared for her granddaughters, who were living with 
her for a while, which was a big stressor emotionally and 
financially.  She also visited her mother in a nursing home.  
Her husband traveled and was often away for most of a week.  
She was alert, oriented, anxious, with no suicidal or 
homicidal thoughts and fair insight and judgment.  The GAF 
score was 51.  

VA clinical records in April and May 2001 showed that the 
appellant continued to care for her mother and her great 
granddaughter, with her husband absent on business most of 
the time.  She was alert, very histrionic, well oriented, 
able to answer questions, not suicidal or homicidal or 
psychotic, and was anxious to return to school studying 
computers.  She had crying episodes throughout the day and 
felt she was coping as well as she could.  She had good 
insight and judgment.  The assessment was PTSD exacerbated by 
situational stress.  

VA clinical records dated August 15, 2001, showed that the 
appellant had received individual therapy for chronic anxiety 
and depression.  On this day, it was noted that she was very 
stressed over her daughter's illness, her care of her 
grandchildren, her daughter's employment difficulties, and 
inappropriate care provided to her mother in a nursing home.  
Her husband traveled and so was not in the home often, and 
they had severe financial difficulties.  She cried describing 
the previous two days.  She was alert and oriented, and 
credited her religious faith and medication in helping her 
cope better.  It was noted that depression and anxiety 
increased as situational stress increased, but she was 
without suicidal or homicidal ideation.  Insight was fair and 
good.  Her mood was anxious and focused on positive coping 
skills.  Her GAF score was 41.  

VA clinical records in October 2001 showed that the appellant 
was very stressed and upset.  She had been scheduled for an 
examination to evaluate her PTSD; that examination was 
canceled and she was relieved, because these examinations 
made her upset.  She recently quite a job that paid her the 
most and had made no financial contribution to her household 
in months.  She discussed her views that her husband did not 
contribute financially to the household, which included her 
daughter, granddaughter, and great-granddaughter, and her 
suspicions that he was using drugs or seeing other women 
during his long absences related to his employment.  When 
discussing financial matters, she stated that her husband 
became loud and angry.  Examination showed her to be 
emotionally labile, repeatedly saying that her medication was 
not strong enough and that she needed something stronger.  
She denied suicidal or homicidal ideation.  Her GAF score was 
41.  

VA clinical records in November and December 2001 revealed 
recent stress in her marriage, with a divorce planned and her 
husband not moving out as planned.  She also underwent a 
breast biopsy, which she was very apprehensive over.  She 
continued to live with her husband and with her daughter, 
granddaughter, and great-granddaughter, which resulted in 
much stress and anxiety.  Her depression remained daily with 
crying spells.  She was alert, oriented, and able to answer 
questions, with no suicidal or homicidal or psychotic, and 
had not been regularly taking prescribed medication (which 
she had apparently lost at home).  She was very tearful and 
histrionic.  The examiner remarked that the appellant had 
poor insight into her disability.  Her GAF score was 41.  

VA examination in February 2002 indicated that the claims 
file was reviewed and that the appellant claimed a sexual 
predator lived in her neighborhood and complained of "a lot 
of sexual abuse stuff".  She claimed she dreamt and had 
nightmares reliving her sexual assault that precipitated her 
diagnosis of PTSD.  Mental status examination showed her to 
be casually groomed, readily conversant, and fully 
cooperative.  She was tearful during much of the interview.  
Her eye contact was limited and her speech was occasionally 
dysfluent.  She displayed considerable anxiety.  Predominant 
mood were of anxiety and depression.  Her affect was somewhat 
labile.  Her thought processes and associations were 
generally logical and tight, though tangentiality was noted.  
She was oriented with grossly intact memory.  Hallucinations 
were not complained of and there was no delusion material 
noted.  Her insight and judgment were adequate.  The 
appellant denied suicidal intent and homicidal ideation, 
although she reported suicidal ideation.  The diagnosis was 
chronic PTSD with a GAF score of 42.  

B.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2003).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2003).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1(2003); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.  

When the appellant filed his claim in October 1996, the 
rating criteria for evaluating PTSD at or in excess of the 
initial 30 percent evaluation assigned by the RO was as 
follows:  

30 percent: Definite impairment in the ability to 
establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, 
flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  

50 percent: Ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic 
symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in 
considerable industrial impairment.  

70 percent: Ability to establish and maintain 
effective or favorable relationships with people is 
severely impaired.  The psychoneurotic symptoms are 
of such severity and persistence that there is 
severe impairment in the ability to obtain or 
retain employment.  

100 percent: The attitudes of all contacts except 
the most intimate are so adversely affected as to 
result in virtual isolation in the community.  
Totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of 
aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to 
obtain or retain employment.  

38 C.F.R. § 4.132 (1996).  Social impairment per se will not 
be used as the sole basis for any specific percentage 
evaluation, but is of value only in substantiating the degree 
of disability based on all of the findings.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411, Note (1) (1996).  The term 
"definite" in 38 C.F.R. § 4.132 (1996) is "qualitative" in 
character, whereas the other terms are "quantitative" in 
character.  The Board must construe "definite" as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more that moderate but less than 
rather large."  VAOPGCPREC 9-93; see Hood v. Brown, 4 Vet. 
App. 301 (1993).  

In October 1996, VA promulgated a final rule effective 
November 7, 1996, concerning the evaluation of mental 
disorders.  See 61 Fed. Reg. at 52700-52701 (Oct. 8, 1996).  
This new rule amended the sections of the VA Schedule for 
Rating Disabilities pertaining to mental disorders.  The new 
criteria for evaluating PTSD at or above the 30-percent level 
under Diagnostic Code 9411 provides for the following 
ratings:  

30 percent:  Occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events).  

50 percent:  Occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships.  

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.  

100 percent:  Total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name.

38 C.F.R. § 4.130 (2003); see also 38 C.F.R. § 4.125 to 
§ 4.129 (2003).  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the claimant.  When a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board must (1) determine 
whether the intervening change is more favorable to the 
veteran; (2) if the amendment is more favorable, apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change; and (3) apply 
the prior regulation to rate the disability for periods 
preceding the effective date of the regulatory change.  

Separate findings and conclusions are required on 
determinations of which version of an amended rating-schedule 
provision is more favorable to a claimant, and rating of a 
disability using the rating criteria applicable for a 
particular period of time.  VAOPGCPREC 3-2000.  

The RO assigned a 30 percent evaluation for the period prior 
to December 8, 1999.  To support an increased evaluation 
prior to that date, the evidence would have to meet the 
criteria for a 50 percent evaluation under the old or new 
version of Diagnostic Code 9411, though an increased 
evaluation under the new version could only be effective from 
November 7, 1996.  The evidence from the VA clinical records 
in October 1996 to that dated immediately prior to December 
8, 1999, show definite impairment in the ability to establish 
or maintain effective and wholesome relationships in 
industrial and social environments, with reduced initiative, 
flexibility, efficiency, and reliability, as well as 
occupational and social impairment, reduced efficiency in the 
workplace, and continuing depression that interferes with the 
appellant's ability to perform in her occupation, all 
requirements of the current 30 percent evaluation.  However, 
this evidence also shows considerable impairment in the 
appellant's ability to establish and maintain effective and 
favorable relationships in industrial and social 
environments, and some reduction in judgment and significant 
disturbances of mood and motivation.  These findings 
correspond to the criteria for a 50 percent evaluation under 
either the new or the old versions of Diagnostic Code 9411.  

Supporting this conclusion are VA clinical records in this 
period documenting GAF scores of 52 in April 1998, of 65 in 
December 1998, of 50 in April 1999, of 60 in July 1999, and 
of 65 in September 1999.  The GAF scale reflects 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) (hereinafter DSM-IV); 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score 
is highly probative as it relates directly to the appellant's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  GAF scores 
from 61 to 70 indicate "some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  DSM-IV at 32.  The scored of 65, in 
December 1998 and September 1999, appear to contemplate far 
less severity than required for a 70 percent evaluation.  The 
scores of 52 and 60, in April 1998 and July 1999, represent 
increased symptomatology; scores of 51 to 60 represent 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers."  Id.  The 
score of 50 in April 1999 corresponds to "[s]erious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)." Id.  

The evidence during this period, therefore, supports the 
currently assigned 30 percent evaluation, and indicates more 
significant difficulty working and living with others and 
severe disturbances of mood and motivation.  The Board 
determines that the evidence warrants a 50 percent evaluation 
prior to December 8, 1999, under the both the old and the new 
versions of Diagnostic Code 9411.  

This result corresponds to the GAF score of 60 noted in the 
VA clinical record dated December 8, 1999, which the RO used 
to assign a 50 percent evaluation.  After that date, the old 
version of Diagnostic Code 9411 provides for a 70 percent 
evaluation based on severe impairment in the ability to 
establish and maintain effective or favorable relationships, 
with psychoneurotic symptoms of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  The new version of the criteria provide 
for evaluations in excess of 50 percent, but that criteria 
(for a 70 percent evaluation) requires evidence of suicidal 
ideation, obsessional rituals interfering with routine 
activities, illogical, obscure, or irrelevant speech, near 
continuous panic or depression.  The evidence from the 
initial claim to that April and May 2001 shows no indication 
of suicidal ideation or intent, no obsessional rituals, 
occasional rather than near continuous panic, and speech that 
was not illogical, obscure, or irrelevant.  Although the 
evidence showed symptoms that supported a 50 percent 
evaluation, as discussed above, it also indicated that the 
appellant had relationships (even if difficult) with her 
former husband, her daughter, and her granddaughters, and 
that she was engaged in vocational rehabilitation and worked 
at a preschool.  These findings are not consistent with 
severe industrial and social impairment, and thus an 
evaluation in excess of 50 percent is not warranted.  The GAF 
score of 51 in VA clinical records in November and December 
2000 support this conclusion.  See DSM-IV at 32 (a score of 
51 represents "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers.").  

The RO assigned a 70 percent evaluation based on the VA 
clinical record dated August 15, 2001, that showed severe 
stress over various family situations financial difficulties.  
She remained without suicidal or homicidal ideation, with 
some reduction in insight and continued anxiety.  
Significantly, the GAF score reported was 41; scores from 41 
to 50 correspond to "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  
Similarly, VA clinical records in October, November, and 
December 2001 showed continued stress and anxiety, employment 
difficulties that resulted in her quiting her job, continued 
family and marital and health problems, emotional lability, 
tearfulness and histrionic behavior, poor insight into the 
disability, and GAF scores of 41.  VA examination in February 
2002 revealed tearfulness, dysfluent speech, considerable 
anxiety and depression, somewhat labile affect, tangentiality 
of her thought processes and associations, and reported 
suicidal ideation without intent.  The GAF score was 42.  
These findings correspond to the criteria for a 70 percent 
evaluation, as provided for by the RO, under either the new 
or the old versions of the criteria for Diagnostic Code 9411.  
The evidence during this period does not support a 100 
percent evaluation, though, as there is no indication of 
total occupation and social impairment, with such symptoms as 
persistent delusions or hallucinations, inappropriate 
behavior, danger of hurting herself, disorientation, or 
memory loss, nor of virtual isolation in the community and 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality.  

Therefore, based on the record and this analysis, it is the 
determination of the Board that the evidence supports a 50 
percent evaluation from the appellant's claim to August 14, 
2001, and that the preponderance of the evidence is against 
an evaluation in excess of 70 percent on and after August 15, 
2001.  




ORDER

An initial rating of 50 percent for PTSD prior to December 8, 
1999, is granted.  

An initial rating in excess of 50 percent for PTSD prior to 
August 15, 2001, is denied.  

An initial rating in excess of 70 percent for PTSD on and 
after August 15, 2001, is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



